  Case: 2:20-cr-00087-MHW Doc #: 130 Filed: 08/05/21 Page: 1 of 4 PAGEID #: 635



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA


      vs.                                        2:20-cr-087(2)
                        Case No. 2:
                                                 JUDGE MICHAEL H. WATSON
FANON POLK
                          REPORT AND RECOMMENDATION

      Defendant Fanon Polk previously pleaded not guilty to a
Superseding Indictment charging him with conspiracy to possess with
intent to distribute a mixture or substance containing a detectable
amount of controlled substances in violation of 21 U.S.C. § 846 (Count
1), conspiracy to commit money laundering in violation of 18 U.S.C. §
1956(h) (Count 7), and two counts of money laundering in violation of
18 U.S.C. § 1956(a) (Counts 8 and 10). Superseding Indictment, ECF No.
67. The Superseding Indictment also contains a forfeiture provision
directed to this Defendant. Id. The United States and Defendant
entered into a plea agreement, executed pursuant to the provisions of
Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Counts 1 and 7. 1         On
August 4, 2021, Defendant, assisted by his counsel, participated in a
change of plea proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, Defendant consented
to appear by videoconference.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25


      1 Under the Plea Agreement, ECF No. 124, Defendant agreed to a
forfeiture of proceeds or instrumentalities and to a forfeiture money
judgment. The Plea Agreement also includes an appellate waiver provision that
preserves only certain claims for appeal or collateral challenge.


                                       1
 Case: 2:20-cr-00087-MHW Doc #: 130 Filed: 08/05/21 Page: 2 of 4 PAGEID #: 636



Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of Defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, Defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
Defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, Defendant
understands the nature and meaning of the charges against him in the
Superseding Indictment and the consequences of his plea of guilty to
Counts 1 and 7.   Defendant was also addressed personally and in open
court and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that Defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on July 7, 2021, represents the only
promises made by anyone regarding the charges against him in the
Superseding Indictment.    Defendant was advised that the District Judge
may accept or reject the plea agreement and will determine all
sentencing terms. Defendant was further advised that, even if the
District Judge refuses to accept any provision of the plea agreement
not binding on the Court or if the District Judge imposes a sentence
more severe than the sentence that Defendant expected, Defendant may
nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to Counts 1 and 7 of the

                                      2
 Case: 2:20-cr-00087-MHW Doc #: 130 Filed: 08/05/21 Page: 3 of 4 PAGEID #: 637



Superseding Indictment because he is in fact guilty of those offenses.
The Court concludes that there is a factual basis for the plea.
     The Court concludes that Defendant’s plea of guilty to Counts 1
and 7 of the Superseding Indictment is knowingly and voluntarily made
with understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that Defendant’s guilty plea to
Counts 1 and 7 of the Superseding Indictment be accepted.         Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.          28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).
August 4, 2021                                  s/   Norah McCann King

                                      3
Case: 2:20-cr-00087-MHW Doc #: 130 Filed: 08/05/21 Page: 4 of 4 PAGEID #: 638



Date                                     Norah McCann King
                                         United States Magistrate Judge




                                     4
